Citation Nr: 0723130	
Decision Date: 07/27/07    Archive Date: 08/06/07	

DOCKET NO.  05-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO via of the Appeals 
Management Center (AMC) in Washington, D.C.  VA ill notify 
the veteran should further action be required.


REMAND

A review of the pertinent medical evidence of record reveals 
varying psychiatric diagnoses, including PTSD.  The veteran 
attributes the PTSD to an incident in service when he was 
intimidated by several other soldiers who were boxers in 
basic training.  He claims he defended himself against one 
individual and beat that person up.  The individual was 
humiliated, got a gun, and reportedly put it against the 
veteran's head and threatened him.  The veteran has submitted 
a statement from a service comrade which supports his 
recollection of the incident.  

Further review of the record reveals the veteran has never 
been accorded a special psychiatric examination by VA or been 
accorded psychological testing.  The Board is aware that VA's 
statutory duty to assist a veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of a claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).




In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  VA should arrange for a psychiatric 
examination of the veteran to determine 
whether PTSD is present, and, if so, 
whether it is linked to any verified in 
service stressor or stressors.  The 
examiner must review the entire claims 
file and indicate in the report of the 
examination that he or she has done so.  
The examination should be conducted with 
consideration of the criteria for a 
diagnosis of PTSD.  All necessary special 
studies or tests, including psychological 
testing, should be accomplished.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the stressor or 
stressors that caused the disorder and 
the evidence relied upon to establish the 
existence of a stressor or stressors.  
The report of the examination should 
include the complete rationale for any 
opinion expressed.  Whatever psychiatric 
disorder is identified, the examiner 
should provide an opinion as to its 
etiology.

2.  VA should then review the entire 
claims file and take any additional 
actions deemed necessary to comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000.  When VA is 
satisfied the record is complete and that 
all requested actions have been 
accomplished to the extent possible, the 
claim should be readjudicated on the 
basis of all relevant evidence of record.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case.  The 
record should then be returned to the 
Board for further appellate review, if 
otherwise noted.

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board expresses no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised that any 
failure without good cause to report for any examination 
scheduled could result in denial of the claim.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



